Case 2:18-cv-10712-DML-EAS ECF No. 22 filed 10/09/18                   PageID.98      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LAVELL SCOTT,

               Plaintiff,                                    Case Number 18-10712
v.                                                           Honorable David M. Lawson

CITY OF DETROIT, KERRY PETTIES,
EDWARD JACKSON, and RANSON
WILLIAMS,

               Defendants.
                                              /

                                   ORDER OF DISMISSAL

       On October 6, 2018, the parties informed the Court that they had reached a full settlement

of all claims in this matter. However, they also indicated that they need some time fully to satisfy

their obligations under the settlement agreement. The Court therefore will dismiss the case and

permit the parties to move to reopen the matter within a reasonable time in case any obstacles

prevent the consummation of the settlement.

       Accordingly, it is ORDERED that the case is DISMISSED WITH PREJUDICE and

without costs to any party. Any party may move to reopen the case to enforce the settlement

agreement on or before December 10, 2018.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Date: October 9, 2018
Case 2:18-cv-10712-DML-EAS ECF No. 22 filed 10/09/18                      PageID.99   Page 2 of 2




                                    PROOF OF SERVICE

                 The undersigned certifies that a copy of the foregoing order was
                 served upon each attorney or party of record herein by
                 electronic means or first class U.S. mail on October 9, 2018.

                                            s/Susan K. Pinkowski
                                            SUSAN K. PINKOWSKI




                                              -2-
